Citation Nr: 1528031	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  15-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income precludes eligibility for non-service connected disability benefits.


REPRESENTATION

Appellant represented by:	Craig Ploss, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  On the Veteran's original November 2012 claim, he reported a countable income of $55,770; as of December 1, 2012, however, the Veteran's countable income was reported slightly higher, to $56,414.

2.  There is no evidence indicating the Veteran's income increased since December 1, 2012. 

3.  The Veteran's claimed medical expenses at the time of the November 2012 original claim was $5,967.52, but effective December 1, 2012, the claimed medical expenses totaled $6,013; there is no reason to believe the Veteran's allowable medical expenses decreased since December 1, 2012. 

4. Even considering the evidence in the most favorable light, the Veteran's adjusted countable income of over $50,000 (at all applicable times) is well above the maximum pension rate (MAPR) for an "Aid and Attendance" (A&A) Veteran with one dependent of $24,239, effective December 1, 2011; $24,652, effective December 1, 2012; $25,022, effective December 1, 2013; and $25,448, effective December 1, 2014.




CONCLUSION OF LAW

The criteria for countable income eligibility for non-service connected disability benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A December 2012 letter outlined the calculation of the Veteran's countable income, which was found to exceed the applicable MAPR.  In December 2014, he was provided notice of the elements necessary to substantiate his claim seeking non-service connected pension and, thereafter, the matter was readjudicated in a March 2015 Statement of the Case (SOC).  

Further, the Board finds there is sufficient factual development in this case and there is no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim.  Accordingly, the duties to notify and assist do not apply. 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"). Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). As the issue on appeal is controlled by the Veteran's level of annual income and net worth, there is no medical controversy and development of any medical evidence would have no bearing on the decision. 

As will be indicated below, the Board has accepted the Veteran's dollar figures with respect to annual income and medical expenses.  Thus, the facts of this case are not in dispute. There is no amount of notice or assistance that can alter the Veteran's reported income and expenses. The Board concludes that any error related to the duties to notify and assist can have no impact on the outcome of this case. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Countable Income for Non-Service Connected Pension Benefits

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is in need of Aid and Attendance (A&A) from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  

The Veteran filed a claim in November 2012 for non-service connected pension indicating his wife and himself require A&A and, in fact, reside in a nursing home facility.

The RO never reached the merits of the Veteran's claim.  Rather, the Veteran's appeal stems from the RO's administrative determination that his income, from the date of claim, exceeds the MAPR.  

The MAPR for an A&A veteran with one dependent was $24,239, effective December 1, 2011; $24,652, effective December 1, 2012; $25,022, effective December 1, 2013; and $25,448, effective December 1, 2014.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23; see also http://benefits.va.gov/PENSION/rates_veteran_pen09.asp. 

The Veteran is currently married, but has no dependent children.  A veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. §1522(a); 38 C.F.R. § 3.23(d)(4). 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, SSA disability benefits are included as countable income.  (Emphasis added).

According to his November 2012 claim, the Veteran's "countable" income includes his Social Security Administration (SSA) disability benefits of $1,803.40 per month, his wife's SSA disability benefits of $1,215.90 per month, and two retirement pension funds of $1,266 per month and $362.20 per month respectively.  The Veteran's countable income as of the filing of his claim was $55,770.00.  In February 2015, the Veteran's representative included updated countable income, effective December 1, 2012.  At that time, the Veteran's countable income included $1,833.90 per month in SSA disability benefits for himself and $1,236.90 of SSA disability benefits for his spouse.  The also received $1,266.50 per month in other pension benefits and $362.20 per month in another pension benefit.  The Veteran also reported receiving $20 in annual interest income.  Effective December 1, 2012, the Veteran's countable income totals $56,414. The Board has no reason to believe his income has changed since December 1, 2012. 

For the time periods in question (2012 to 2015), the only arguably applicable exclusions the Veteran claims are medical expenses.  Under the law, only medical expenses paid in excess of five percent of the MAPR are excusable.  See 38 C.F.R. § 3.272.  In other words, only the Veteran's medical expenses exceeding $1,232.60 (i.e., 5% of $24,652) for the 2012 calendar year can be excluded from his 2012 countable income.  Only medical expenses exceeding $1,251.10 (i.e., 5% of $25,022) for the 2013 calendar year can be excluded from his 2013 countable income; and only medical expenses exceeding $1,272.40 (i.e., 5% of $25,448) can be excluded from his 2014 countable income.

Again, the Veteran's countable income effective November 1, 2012 was $55,770.00.  The Veteran's attorney submitted updated income information effective December 1, 2012 indicating an annual income of $56,414 in countable income.  

On the original November 2012 claims form, the Veteran indicated medical expenses totaling $5,967.52 whereas in February 2015, the Veteran's representative indicated annual medical expenses totaling $6,013 since December 1, 2012.  

Looking at the evidence in the most favorable light, the Board will accept the $6,013 medical expenses count.  Deducting the relevant 5%, the Veteran's countable income is still over $50,000 regardless if the Board were to accept the $55,770 annual income figure or the $56,414 annual income figure.  

The MAPR from 2011 to 2014 is in the $24,000 to $25,000 range, specifically $25,448, effective December 1, 2014.  Accordingly, even accepting the Veteran's countable income and medical expenses figures in the most favorable light, it is clear his countable income since 2012 has far exceeded the MAPR.  Accordingly, his countable income precludes his eligibility for non-service connected pension benefits.


ORDER

The Veteran's countable income precludes eligibility for non-service connected pension benefits and, therefore, the appeal is denied. 




____________________________________________
L. M. BARNARD	
ActingVeterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


